DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 22, 2021 has been entered.
This Office action is responsive to an amendment filed October 22, 2021. Claims 11-12, 14-16 & 21-26. Claims 1-10, 13 & 17-20 have been canceled. Claims 15-16 have previously been withdrawn. Claims 11, 14 & 21-26 have been amended.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 25, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The substitute specification filed July 14, 2021 has not been entered as it addresses the objections made in the last Office action.
Claim Objections
The objection is withdrawn due to amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-12, 14 & 21-26 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. At line 10 of claim 11, the limitations “at least one sensor removably received within the receiving cavity” may require that a plurality of sensors be removably received within a single cavity. However, the specification fails to teach such an embodiment. Instead, the specification teaches at least sensor such each sensor is removably received within a cavity (see at least par 0097 as well as original claim 14 of the instant application).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11-12 & 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 2012/0283563) (“Moore” hereinafter) in view of Berlin et al. (US 2018/0049728) (“Berlin” hereinafter) further in view of Defreitas et al. (US 2008/0045833) (“Defreitas” hereinafter).
In regards to claim 11, Moore discloses a biopsy device 2000 (see at least fig. 17) comprising:
(a) a body 2010; 
(b) a needle 2110 extending distally from the body 2010 (“a needle extending distally from body”, [0091] & [0098]); 
(c) a tissue sample holder 2300 (tissue sample holder 2300 including a plurality of tissue chambers configured to store tissue samples therein (see at least par 0103-0104), the tissue sample holder 2300 including a receiving cavity (i.e., lumen through which tissue samples are communicated to a reach tissue sample holder such as lumen 117, see fig. 11 and par 0072 & 0076), the receiving cavity being proximate one or more tissue chambers of the plurality of tissue chambers (see at least fig. 17 and par 0099); and 
(d) at least one sensor (2500, 2502, 2504) (see fig. 17 and par 0099-0100) removably received within the tissue sample holder 2300 (“[t]issue sensor is shown as being positioned adjacent to tissue sample holder”, and “tissue sensor may be located within tissue sample holder”; [0093] & [0099]) (see at least par 0099) adjacent to at least one tissue chamber of the plurality of tissue chambers (see at least par 0070), wherein the at least one sensor is configured to digitally (i.e., using Bluetooth or Zigbee protocol) transmit data (see at least par 0099).
The Office notes that consistent with the 112(f) claim interpretation as explained in the last Office action, the at least one sensor includes a processing module 2500, a tissue sensor 2502 and a transmitter 2504 (see at least fig. 17 of Moore). 
Moore discloses a biopsy device, as described above, that fails to explicitly teach a biopsy device, with the receiving cavity being defined by a space disposed between the plurality of tissue chambers,  with the least one sensor removably received within the receiving cavity of the tissue sample holder adjacent at least one tissue chamber.
However, Berlin teaches that it is known to provide a biopsy device with the receiving cavity being defined by a space disposed within the tissue chamber, with the least one sensor (102, 602, 603) removably received within the receiving cavity of the tissue sample holder adjacent at least one tissue chamber 670 (see at least figs. 1 & 6-8 and par 0088, 0103-0104, 0158-0164 & 0168).
Therefore, since Moore teaches that the tissue sensor 2502 may take a variety of forms (see par 0099), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the biopsy device of Moore with the receiving cavity being defined by a space, as taught by Berlin, disposed between the plurality of tissue chambers as taught by Moore,  with the least one sensor removably received within the receiving cavity of the tissue sample holder adjacent at least one tissue chamber as taught by as taught by Berlin since such a modification would amount to a simple substitution of one known element (i.e. the location of the at least one sensor as taught by Moore) for another (i.e. the location of the at least one sensor as taught by Berlin) to obtain predictable results such as detecting, quantifying and/or characterizing the acquired samples (see at least par 0159 of Berlin) when tissue has been successfully transported (see at least par 0102 of Moore)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Moore as modified by Berlin discloses a biopsy device, as described above, that fails to explicitly teach a biopsy device wherein the at least one sensor is operable to receive radiation from an imaging device, wherein the at least one sensor is configured to digitally transmit data in response to the radiation from the imaging device.
However, Defreitas teaches that it is known to provide a biopsy device wherein the at least one sensor (i.e., x-ray detector) is operable to receive radiation from an imaging device 104, wherein the at least one sensor (i.e., x-ray detector) is configured to digitally transmit data (to a CAD) in response to the radiation from the imaging device 104 (see at least figs. 10-11 and par 0043-0046).
Therefore, since Moore teaches that the tissue sensor 2502 may take a variety of forms (see par 0099), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the biopsy device of Moore as modified by Berlin wherein the at least one sensor is operable to receive radiation from an imaging device, wherein the at least one sensor is configured to digitally transmit data in response to the radiation from the imaging device as taught by Defreitas since such a modification would amount to a simple substitution of one known element (i.e. the at least one sensor as taught by Moore) for another (i.e. the at least one sensor as taught by Defreitas) to obtain predictable results such as the tissue sensor taking the form of an x-ray sensor to further determine whether the samples include calcifications and estimate an amount of the calcifications (see at least par 0043 of Defreitas) when tissue has been successfully transported (see at least par 0102 of Moore)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
	In regards to claim 12, Moore further discloses the biopsy device 2000 of claim 11, wherein the at least one sensor 2502 being configured to securely couple relative to the body 2010 such that the at least one sensor 2502 maintains a static orientation during rotation of the tissue sample holder 2300 relative to the body 2010 (as shown in fig. 17).
In regards to claim 21, Moore discloses the biopsy device 2000 of claim 11, the tissue sample holder 2300 including a rotatable member 304 defining the plurality of tissue chambers 316 (see at least fig. 11 and par 0069-0070 & 0072), the rotatable member 304 being configured to rotate the plurality of chambers 316 relative to the body, the at least one sensor (2500, 2502, 2504) being configured to couple to the tissue sample holder 2300 such that the at least one sensor (2500, 2502, 2504) remains in a single position (i.e., within the lumen through which tissue samples are communicated to a reach tissue sample holder such as lumen 117, see fig. 11 and par 0072 & 0076) as the rotatable member 304 rotates relative to the body 2010 (see at least fig. 17 and par 0069-0070 & 0072-0074).  
In regards to claim 22, Moore discloses the biopsy device of claim 11, the tissue sample holder 2300 including a rotatable member 304 defining the plurality of tissue chambers 316 (see at least fig. 11 and par 0069-0070 & 0072), the rotatable member 304 being configured to rotate the plurality of chambers 316 relative to the body 2010, the at least one sensor 2502 being configured to maintain a static orientation (i.e., within the lumen through which tissue samples are communicated to a reach tissue sample holder such as lumen 117, see fig. 11 and par 0072 & 0076) during rotation of the rotatable member 304 relative to the body 2010 (see fig. 17).  
In regards to claim 23, while Moore discloses the biopsy device of claim 11, the tissue sample holder 2300 including a rotatable member 304 defining the plurality of tissue chambers 316 (see at least fig. 11 and par 0069-0070 & 0072), Moore as modified by Berlin and Defreitas discloses a biopsy device, as described above, that fails to explicitly teach a biopsy device with the receiving cavity of the tissue sample holder being centrally positioned relative to the plurality of tissue chambers. However, since Moore teaches that it should be understood that the tissue sensor 2502 may be positioned at any suitable location (see par 0099), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the biopsy device of Moore as modified by Berlin and Defreitas with the receiving cavity of the tissue sample holder being centrally positioned relative to the plurality of tissue chambers as claimed in order to allow a single tissue sensor to be used to determine whether and when tissue has been successfully transported to a tissue chamber.
In regards to claim 24, while Moore discloses the biopsy device of claim 11, the tissue sample holder 2300 including a rotatable member 304 defining a plurality of tissue chambers 316 (see at least fig. 11 and par 0069-0070 & 0072), Moore as modified by Defreitas discloses a biopsy device, as described above, that fails to explicitly teach a biopsy device with the receiving cavity of the tissue-10-Serial No. 16/208,814 sample holder being centrally positioned relative to the plurality of tissue chambers, the receiving cavity being configured to slidably receive the at least one sensor with the at least one sensor oriented upwardly toward a tissue chamber aligned with the needle. However, since Moore teaches that it should be understood that the tissue sensor 2502 may be positioned at any suitable location (see par 0099), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the biopsy device of Moore as modified by Defreitas with the receiving cavity of the tissue-10-Serial No. 16/208,814 sample holder being centrally positioned relative to the plurality of tissue chambers, the receiving cavity being configured to slidably receive the at least one sensor with the at least one sensor oriented upwardly toward a tissue chamber aligned with the needle as claimed in order to allow a single tissue sensor to be used to determine whether and when tissue has been successfully transported to a tissue chamber. Moreover, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide a biopsy device with the receiving cavity of the tissue-10-Serial No. 16/208,814 sample holder being centrally positioned relative to the plurality of tissue chambers, the receiving cavity being configured to slidably receive the at least one sensor with the at least one sensor oriented upwardly toward a tissue chamber aligned with the needle as claimed because the Applicant has not disclosed that doing provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the arrangement as taught in Berlin and/or Defreitas and Applicant’s invention to have performed equally well because the the arrangement would perform the same function of detecting, quantifying and/or characterizing the acquired samples. Therefore, it would have been prima facie obvious to modify the biopsy device of Moor as modified by Berlin and Defreitas to obtain the invention as specified in the claim because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.
In regards to claim 25, Moore as modified by Berlin discloses the biopsy device of claim 24, as described above, that fails to explicitly teach a biopsy device with the at least one sensor being configured to form an x- ray image of a single tissue chamber of the plurality of tissue chambers at one time. However, Defreitas teaches that it is known to provide a biopsy device with the at least one sensor (i.e., x-ray detector) being configured to form an x- ray image of a single tissue chamber (i.e., due to being small scaled) of the plurality of tissue chambers at one time (see at least figs. 10-11 and par 0043-0046). Therefore, since Moore teaches that it should be understood that the tissue sensor 2502 may be positioned at any suitable location (see par 0099), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the biopsy device of Moore as modified by Berlin with the at least one sensor being configured to form an x- ray image of a single tissue chamber of the plurality of tissue chambers at one time as taught by Defreitas in order to allow a single tissue sensor to be used to determine whether and when tissue has been successfully transported to a tissue chamber.
In regards to claim 26, Moore discloses the biopsy device, as described above in claim 11, that fails to explicitly teach a biopsy device with the at least one sensor being configured to receive x- ray radiation through the tissue sample holder from an external imaging device. However, Defreitas teaches that it is known to provide a biopsy device with the at least one sensor (i.e., x-ray detector) being configured to receive x- ray radiation through the tissue sample holder from an external imaging device 111 (see at least fig. 11 and par 0044-0045). Therefore, since Moore teaches that the tissue sensor 2502 may take a variety of forms (see par 0099), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the biopsy device of Moore as modified by Berlin with the at least one sensor being configured to receive x- ray radiation through the tissue sample holder from an external imaging device as taught by Defreitas since such a modification would amount to a simple substitution of one known element (i.e. the at least one sensor as taught by Moore) for another (i.e. the at least one sensor as taught by Defreitas) to obtain predictable results such as the tissue sensor taking the form of an x-ray sensor to further determine whether the samples include calcifications and estimate an amount of the calcifications (see at least par 0043 of Defreitas) when tissue has been successfully transported (see at least par 0102 of Moore)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Moore (US ‘563), Berlin (‘728), Defreitas (‘833) further in view of Boiarski (US 20080156092 A1).
While discloses a biopsy device 2000 with the tissue sample holder 2300 including a plurality of tissue chambers (see at least par 0103-0104), Moore as modified by Berlin and Defreitas discloses a biopsy device, as described above in claim 11, that fails to explicitly teach a biopsy device with the at least one sensor-9-Serial No. 16/208,814 including a plurality of sensors with each sensor corresponding to each tissue chamber of the plurality of tissue chambers. 
However, Boiarski is analogous art that teaches that it is known to provide a device with the at least one sensor-9-Serial No. 16/208,814 including a plurality of sensors (118, 121, 124) with each sensor (118, 121, 124) corresponding to each tissue chamber (120, 130, 140) of the plurality of tissue chambers (120, 130) (see at least abstract, fig. 1 and par 0056).
Therefore, since Moore teaches that the biopsy device 2000 may have more than one tissue sensor 2502 (see at least par 0099), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the biopsy device of Moore as modified by Berlin and Defreitas with the at least one sensor-9-Serial No. 16/208,814 including a plurality of sensors with each sensor corresponding to each tissue chamber of the plurality of tissue chambers as taught by Boiarski since such a modification would amount to applying a known technique (i.e. as taught by Boiarski) to a known device (i.e. as taught by Moore) ready for improvement to achieve a predictable result such as sense tissue samples within the tissue chambers independently from each other, thereby avoiding interference of tissue samples when multiple tissue samples are stored in a single chamber (see claim 10 of Boiarski)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Response to Arguments
Applicant’s arguments with respect to claim(s) 11-12, 14 & 21-26 have been considered but are moot because the new ground of rejection does not rely on any combinations of references being applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2006/0134600 to Fuhr et al. discloses a method and devices for non-traumatic movement of a probe through biological cell material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655.  The examiner can normally be reached on Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/Primary Examiner, Art Unit 3791